UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 30,2007 SEQUIAM CORPORATION (Exact name of registrant as specified in its charter) California 333-45678 33-0875030 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 300 Sunport Lane, Orlando, Florida 32809 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(407) 541-0773 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into a Material Definitive Agreement. The information provided in response to Item 5.02 of this Current Report on Form 8-K is hereby incorporated by reference. SECTION 5–CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Board of Directors - Retainer Agreement In connection with the election of Bob Aoki at the October 23, 2007 annual meeting of shareholders, Mr. Aoki and Sequiam Corporation (the “Company”) entered into a retainer arrangement, which is deemed effective as of November 1, 2007. The material terms and conditions of the retainer agreement are as follows: Services Provided The Company has agreed to engage Bob Aoki to serve as a member of the Board of Directors and to provide those services required of a director under the Company’s Articles of Incorporation and Bylaws (“Articles and Bylaws”), as both may be amended from time to time and under the General Corporation Law of California, the federal securities laws and other state and federal laws and regulations, as applicable.In addition, the Company agrees to engage Mr. Aoki to serve as the Chairman of the Company’s Audit Committee and as a member of the Company’s Compensation Committee.Mr. Aoki will be considered an independent contractor and will not be deemed an employee of the Company for purposes of employee benefits, income tax withholding, F.I.C.A. taxes, unemployment benefits or otherwise. Compensation The Company will pay Mr. Aoki a nonrefundable retainer of $52,000.00 per year during the term of this agreement (prorate for the first year $8,666.66) to provide the services described above, which shall compensate him for all time spent preparing for, traveling to (if applicable) and attending board meetings during the year. The retainer shall be provided for portions of the term less than a full calendar year. This retainer may be revised by action of the Company’s Board of Directors from time to time. Such revision shall be effective as of the date specified in the resolution for payments not yet made and need not be documented by an amendment to the retainer agreement.As of the date of this Current Report on Form 8-K, Mr. Aoki has received $8,666.66.Retainer payments shall be made quarterly in cash in advance on the first day of each accounting quarter.
